ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 28, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: A client hired the respondent to defend him after the client, after consuming aleohol, struck two pedestrians with his vehicle in a crosswalk, seriously injuring both. The respondent advised the client, who had a previous conviction for operating a vehicle while intoxicated, that his fee for the representation would be $25,000, which the client paid. On Saturday, October 4, 1997, the respondent obtained police reports, viewed the accident scene, met with the client's wife, and met with the client, The next day, he spoke with the prosecutor. The following day, he met with the prosecutor and a deputy prosecutor, obtained approval of a contemplated plea agreement with the victims' father, negotiated the plea agreement with the prosecutor, and attended the plea hearing and sentencing with the client. Pursuant to the plea, the client was convicted of misdemeanor OWI and sentenced to home detention. Civil litigation resulted in an agreed settlement of the client's claim for refund.
Violations: The respondent violated Ind.Professional Conduct Rule 1.5(a), which requires an attorney's fee to be reasonable.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J. dissents, believing the sanction to be insufficient.